Exhibit 10.1
     EXECUTION COPY
LETTER AGREEMENT
February 18, 2011
National Interstate Insurance Company
c/o National Interstate Corporation
3250 Interstate Drive
Richfield, OH 44286
          Re: Final Balance Sheet and 338(h)(10) Election
     Reference is hereby made to that certain Purchase Agreement, dated as of
April 26, 2010, as amended (the “Purchase Agreement”), by and among UniGroup,
Inc., a Missouri corporation (“Seller”), National Interstate Insurance Company,
an Ohio-domiciled insurance company (“Acquiror”), and National Interstate
Corporation, an Ohio corporation (“National Interstate”). Capitalized terms used
but not otherwise defined in this letter agreement (this “Letter Agreement”)
shall have the respective meanings assigned to such terms under the Purchase
Agreement, and the Rules of Construction set forth in Section 11.15 of the
Purchase Agreement shall apply to this Letter Agreement. This Letter Agreement
is being entered into for the purpose of documenting certain agreements among
the parties to the Purchase Agreement with respect to the Final Balance Sheet,
the Final Tangible Book Value, the Post-Closing Adjustment, the making of an
election pursuant to Section 338(h)(10) of the Code as described below and the
determination and calculation of amounts payable pursuant to Sections 2.06, 2.07
and 2.08 of the Purchase Agreement.
     The parties hereto, for themselves and their respective Affiliates, hereby
agree and acknowledge as follows:
          1.           Post-Closing Adjustment. Notwithstanding anything in this
Letter Agreement or the Purchase Agreement to the contrary, the Post-Closing
Adjustment shall be an amount equal to $(5,894,000). Accordingly, Acquiror shall
be entitled to receive from Seller, pursuant to Section 2.05(h) of the Purchase
Agreement, an amount of cash equal to $5,894,000, plus an amount of interest
equal to $39,505.95 payable in satisfaction of Section 2.05(h) of the Purchase
Agreement (such amount and interest, the “Settlement Amount”). The Settlement
Amount shall be paid to Acquiror in accordance with the payment mechanics set
forth in Schedule I attached hereto. Following the payment of the Settlement
Amount in accordance with the immediately preceding sentence, Seller and
Acquiror shall be deemed to have fulfilled all of the requirements, duties and
obligations contained in Section 2.05 of the Purchase Agreement and in
Section 2.10 of the Purchase Agreement with respect to payments under
Section 2.05.
          2.           Final Balance Sheet. For any and all purposes under the
Purchase Agreement other than determining the amount of the Post-Closing
Adjustment, which has been agreed to pursuant to Section 1 hereof, (i) the
balance sheet attached hereto as Exhibit A shall be deemed to be the Final
Balance Sheet, (ii) the Final Tangible Book Value shall be $110,853,000 and
(iii) such Final Balance Sheet and Final Tangible Book Value reflect the
parties’ agreement

 



--------------------------------------------------------------------------------



 



with respect to the resolution of the matters identified in the Notice of
Disagreement, dated as of October 26, 2010. In accordance with Section 2.05(f)
of the Purchase Agreement, such Final Balance Sheet and Final Tangible Book
Value are final and binding on the parties hereto and their Affiliates. The
parties hereto, for themselves and their respective Affiliates, waive any rights
they may have to challenge or contest the Final Balance Sheet or Final Tangible
Book Value.
          3.           Section 338(h)(10) Election.
     a. Election. Acquiror and Seller shall jointly make an election under
Section 338(h)(10) of the Code (the “338(h)(10) Election”) on IRS Form 8023 for
Vanliner Group and the Transferred Subsidiaries (other than Vanliner Re) no
later than March 15, 2011, and timely make a joint election under any
corresponding state or local tax law with respect to the purchase and sale of
Vanliner Group and the Transferred Subsidiaries (other than Vanliner Re) (the
“Other Election”, and collectively with the 338(h)(10) Election, the
“Elections”). Acquiror and Seller agree to file such forms with each relevant
Tax Authority. Seller and Acquiror shall provide to the other all necessary
information to permit the Elections to be made and shall take all actions
necessary and appropriate in connection therewith. Notwithstanding anything to
the contrary set forth in Section 2.03(b) of the Purchase Agreement, Acquiror
and Seller each agree to file all income, franchise and other Tax Returns, and
execute such other documents as may be required by any Tax Authority in a manner
consistent with the Elections. To the extent the Initial Election Purchase Price
(as defined in Section 3(c) hereof) is adjusted from time to time, Seller and
Acquiror shall file all required, necessary or appropriate amended or
supplemental forms to effect the provisions of this Section 3.
     b. Allocation. The Initial Election Purchase Price shall be allocated among
the assets of Vanliner Group and the Transferred Subsidiaries (other than
Vanliner Re) as set forth in Schedule II attached hereto (the “Allocation
Statement”). Notwithstanding anything to the contrary set forth in
Section 2.03(b) of the Purchase Agreement, except with respect to any subsequent
adjustments to the Initial Election Purchase Price (which shall be allocated in
a manner consistent with the Allocation Statement), Seller and Acquiror and
their respective Affiliates (i) shall be bound by the Allocation Statement for
purposes of determining any Taxes, (ii) shall prepare and file all Tax Returns
required to be filed with any Tax Authority (including IRS Form 8883) in a
manner consistent with the Allocation Statement and (iii) shall take no position
inconsistent with the Allocation Statement in any Tax Return, any proceeding
before any Tax Authority or otherwise (in each case, unless required to do
otherwise pursuant to a “determination” as defined in Section 1313 of the Code
(a “Determination”)). In the event that the Allocation Statement is disputed by
any Tax Authority, the Person receiving notice of such dispute shall promptly
notify and consult with the other parties concerning resolution of such dispute.
     c. Initial Election Purchase Price. Seller and Acquiror agree that for all
purposes of the Allocation Statement and this Letter Agreement the “Initial
Election Purchase Price” shall equal $525,956,000.

2



--------------------------------------------------------------------------------



 



     d. Election Consideration. As a condition precedent to Acquiror’s agreement
herein to make the Elections, Seller and Acquiror agree that Seller shall pay
Acquiror an amount of cash equal to $8,362,000 (the “Election Consideration”).
The parties further agree that the purpose of such payment is to make Acquiror
whole for the economic impact of the Elections, and that such amount shall be
subject to adjustment solely as set forth in Section 3(e) of this Letter
Agreement. The Election Consideration shall be paid to Acquiror in accordance
with the payment mechanics set forth in Schedule I attached hereto. The parties
agree that Seller’s payment of the Election Consideration to Acquiror shall be
treated for all purposes as a reduction in the amount of the Purchase Price and
has been reflected in determining the Initial Election Purchase Price.
     e. Election Consideration True-Up Amount.

  i.   In connection with the payment of any amounts by Seller or Acquiror
pursuant to Section 2.06(h), 2.06(i), 2.07(h), 2.07(q) or 2.08 of the Purchase
Agreement, including any release of any Escrow Property to Seller or Acquiror
(any such payment or release, a “Guaranty True-Up Payment”), the parties hereto
agree that an adjustment to the amount of the Election Consideration shall be
calculated and paid as described in this Section 3(e). For purposes of this
Section 3(e), the “Election Consideration True-Up Reference Amount” shall be:

  A.   with respect to any Guaranty True-Up Payment made pursuant to
Section 2.06(h) or 2.06(i) of the Purchase Agreement, an amount equal to (I) the
applicable Balance Sheet Guaranty True-Up Amount minus (II) the result of the
calculations set forth in Sections 2.06(g)(i) through 2.06(g)(iv) of the
Purchase Agreement for such Guaranty True-Up Payment;     B.   with respect to
any Guaranty True-Up Payment made pursuant to Section 2.07(h) of the Purchase
Agreement, an amount equal to (I) the 2013 Guaranty True-Up Amount minus
(II) the result of the calculations set forth in Sections 2.07(g)(i) through
2.07(g)(iv) of the Purchase Agreement;     C.   with respect to any Guaranty
True-Up Payment made pursuant to Section 2.07(q) of the Purchase Agreement, an
amount equal to (I) the Final Settlement Amount minus (II) the result of the
calculations set forth in Sections 2.07(p)(i) through 2.07(p)(iv) of the
Purchase Agreement; or     D.   with respect to any Guaranty True-Up Payment
made pursuant to Section 2.08 of the Purchase Agreement (other than payments
made pursuant to Section 2.08 of the Purchase Agreement prior to the date of
this Letter Agreement and that are included in the Initial Election Purchase
Price), an amount equal to such payment.

3



--------------------------------------------------------------------------------



 



  ii.   If any Election Consideration True-Up Reference Amount is a negative
amount, Seller shall pay to Acquiror, on the date on which the applicable
Guaranty True-Up Payment is made, an amount equal to the absolute value of the
Election Consideration True-Up Amount (as defined in Section 3(e)(iii) hereof)
with respect to such Guaranty True-Up Payment. If any Election Consideration
True-Up Reference Amount is a positive amount, Acquiror shall pay to Seller, on
the date on which the applicable Guaranty True-Up Payment is made, an amount
equal to the Election Consideration True-Up Amount with respect to such Guaranty
True-Up Payment.     iii.   For purposes of this Letter Agreement, the “Election
Consideration True-Up Amount” with respect to each Guaranty True-Up Payment
shall be an amount equal to (A) the product of (I) the Election Consideration
True-Up Reference Amount with respect to the applicable Guaranty True-Up Payment
multiplied by (II) the Applicable Tax Rate, divided by (B) an amount equal to
one minus the Applicable Tax Rate; provided, however, that notwithstanding
anything in this Letter Agreement or the Purchase Agreement to the contrary, the
computation of “Taxes actually incurred” and “Tax savings actually derived”
under Sections 2.06(m) and 2.07(r) of the Purchase Agreement shall be determined
without regard to the Election Consideration True-Up Amount.     iv.   For
purposes of this Section 3(e), the Applicable Tax Rate shall equal the highest
marginal tax rate set forth in Section 11(b) of the Code for the applicable
taxable year. All payments of Election Consideration True-Up Amounts required to
be made pursuant to this Section 3(e) shall be made in accordance with
Section 2.10 of the Purchase Agreement except no computations of interest will
apply to such Election Consideration True-Up Amounts. The parties agree that any
payment of an Election Consideration True-Up Amount shall be treated for all tax
purposes as an adjustment to the Initial Election Purchase Price.

     f. Purchase Agreement Amendments. Seller, Acquiror and National Interstate
hereby agree that the Purchase Agreement shall be amended as follows:

  i.   Section 7.01(a)(vi) of the Purchase Agreement is hereby amended by
deleting such provision in its entirety.     ii.   Section 7.01(a) of the
Purchase Agreement is hereby amended by inserting the following parenthetical
immediately after the reference to “Section 338 of the Code” set forth in the
second line of subsection (B) of the proviso to such section: “(other than a
joint election under Section 338(h)(10) of the Code)”.     iii.  
Section 7.01(g) of the Purchase Agreement is hereby amended by deleting such
section in its entirety and inserting the following in lieu thereof: “Reserved”.

4



--------------------------------------------------------------------------------



 



  iv.   Section 7.01(h) of the Purchase Agreement is hereby amended by deleting
such provision in its entirety.     v.   Section 7.02(a) of the Purchase
Agreement is hereby amended by deleting the last sentence of such section in its
entirety.     vi.   Section 7.02(d) of the Purchase Agreement is hereby amended
by deleting such section in its entirety.

          4.           Deferred Tax Benefits. Seller, Acquiror and National
Interstate hereby agree that, notwithstanding anything in the Purchase Agreement
to the contrary, changes in the line item of the Final Balance Sheet or any
Final Annual Reconciliation entitled “Deferred Tax Benefits” shall be
disregarded for purposes of (i) preparing any statement, settlement or proposal
required by Section 2.06 or Section 2.07 of the Purchase Agreement and
(ii) determining or calculating any payment amount required by Section 2.06 or
2.07 of the Purchase Agreement. In that regard, Seller, Acquiror and National
Interstate hereby agree that the Purchase Agreement shall be amended as follows:
     a. Exhibit A to the Purchase Agreement is hereby amended by inserting the
following immediately after the reference to ““Reinsurance Receivable on
Reserves,”” set forth in the definition of “Other Line Items” included in such
exhibit: ““Deferred Tax Benefits””.
     b. Exhibit B to the Purchase Agreement is hereby amended by deleting the
“Y” next to Deferred Tax Benefits and inserting an “X” in lieu thereof.
     c. Schedule 2.04(a) to the Purchase Agreement is hereby amended by deleting
the three sentences following the sub-heading “Settlement Consideration:” under
the heading “Deferred Tax Benefits” of such schedule in their entirety and
inserting the following in lieu thereof: “Deferred Tax Benefits on the Final
Balance Sheet shall equal $(577) and shall be excluded from the balance sheet
guarantee.”.
     d. Schedule 2.06(a) to the Purchase Agreement is hereby amended by deleting
the line item entitled “Deferred Tax Benefits” from such schedule in its
entirety.
          5.           Conflict with Purchase Agreement. Except as expressly
amended and/or superseded by this Letter Agreement, the Purchase Agreement and
all other Transaction Agreements shall remain in full force and effect following
the date hereof in accordance with their respective terms. This Letter Agreement
shall not constitute an amendment or waiver of any provision of the Purchase
Agreement or any other Transaction Agreement, except as expressly set forth
herein. Upon the execution and delivery hereof, the Purchase Agreement shall
thereupon be deemed to be amended and supplemented as hereinabove set forth as
fully and with the same effect as if the amendments and supplements made hereby
were originally set forth in the Purchase Agreement. This Letter Agreement and
the Purchase Agreement shall henceforth be read, taken and construed as one and
the same instrument, but such amendments and supplements shall not operate so as
to render invalid or improper any action heretofore taken under the Purchase
Agreement. In the event of any inconsistency between this Letter Agreement and
the Purchase Agreement with respect to the matters set forth herein, this Letter
Agreement

5



--------------------------------------------------------------------------------



 



shall take precedence. Following the date hereof, all references to the
“Purchase Agreement” in any Transaction Agreement shall be deemed to be
references to the Purchase Agreement as amended by this Letter Agreement.
          6.           Governing Law. This Letter Agreement shall in all
respects be governed by, and construed in accordance with, the Laws of the State
of New York without giving effect to any conflicts of law principles of such
state to the extent such principles would require or permit the application of
the Laws of another jurisdiction.
          7.           Counterparts. This Letter Agreement may be executed in
two or more counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Letter Agreement by facsimile shall be as effective as delivery of a manually
executed counterpart of this Letter Agreement.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     If the foregoing accurately sets forth our agreement and understanding,
please so indicate by countersigning and dating a copy of this Letter Agreement
and returning it to the undersigned. Upon such countersignature and delivery,
this letter agreement shall become effective as of the date first written above.

            UNIGROUP, INC.
      By:   /s/ Michael A. DiRaimondo         Name:   Michael A. DiRaimondo     
  Title:   Chief Financial Officer     

          ACKNOWLEDGED AND AGREED:

NATIONAL INTERSTATE INSURANCE COMPANY
      By:   /s/ Arthur J. Gonzales         Name:   Arthur J. Gonzales       
Title:   Vice President, General Counsel & Secretary        NATIONAL INTERSTATE
CORPORATION
      By:   /s/ Julie A. McGraw         Name:   Julie A. McGraw        Title:  
Vice President & Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Final Balance Sheet
See attached.

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Allocation Statement
(in thousands)

         
Cash and Cash Equivalents (Class I)
  $ 94,621  
Investment Securities (Class II)
  $ 303,033  
Trade Accounts Receivable (Class III)
  $ 128,302  
Other Current Assets (Class V)
  $ —  
Reinsurance Receivables (Class III)
  $ —  
Other Assets (Class V)
  $ —  
Property and Equipment (Class V)
  $ —  
Intangible Assets (Class VI)
  $ —  
 
     
Initial Election Purchase Price
  $ 525,956  

 